It is ordered and adjudged that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.

Appeal dismissed.

Matthias, acting C. J., Middleton, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.
Matthias, J., sitting in the place and stead of Weygandt, C. J., pursuant to Section 2503.04, Revised Code.
Middleton, J., of the Third Appellate District, sitting by designation in the place and stead of Matthias, J., pursuant to Section 2, Article IV of the Constitution.